Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/20/22 has been entered.
Allowable Subject Matter
Claims 1-8 are allowed.
Regarding claim 1, the prior art does not teach or suggest “A light scanning apparatus” including the specific arrangement for “wherein the irradiation timing adjusting-unit is configured to compare an output signal of the sensor against a theoretical output signal to determine a difference between the output signal of the sensor and the theoretical output signal, compare the determined difference against a threshold, and adjust, in response to the difference being greater than the threshold, the irradiation timing signal based on the difference to change the timing at which the light source emits the light.” as set forth in the claimed combination(s).
With respect to claims 2-5, these claims depend on claim 1 and are allowable at least for the reasons stated supra.
Regarding claim 6, the prior art does not teach or suggest “A light scanning apparatus” including the specific arrangement for “wherein the irradiation-timing adjusting unit is configured to compare an output signal of the sensor against a theoretical output signal to determine a difference between the output signal of the sensor and the theoretical output signal, compare the determined difference against a threshold, and adjust, in response to the difference being greater than the threshold, the irradiation timing signal based on the difference to change the timing at which the light source emits the light.” as set forth in the claimed combination(s).
With respect to claim 8, this claim depends on claim 6 and is allowable at least for the reasons stated supra.
Regarding claim 7, the prior art does not teach or suggest “A method of controlling a light scanning apparatus” including the specific arrangement for “wherein the adjusting of the irradiation timing signal includes comparing an output signal of the sensor against a theoretical output signal to determine a difference between the output signal of the sensor and the theoretical output signal, comparing the determined difference against a threshold, and adjusting, in response to the difference being greater than the threshold, the irradiation timing signal based on the difference to change the timing at which the light source emits the light.” as set forth in the claimed combination(s).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D. CARRUTH whose telephone number is (571)272-9791.  The examiner can normally be reached on Mon-Thur 7:00 AM - 3:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER D. CARRUTH/Primary Examiner, Art Unit 2872